 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WENDY WEINLE,                                    Case No. 1:19-cv-00122-JDP
12                         Plaintiff,
13                         v.                           ORDER TO SHOW CAUSE WHY CASE
       COMMISSIONER OF SOCIAL                           SHOULD NOT BE DISMISSED FOR
14
       SECURITY,                                        FAILURE TO PROSECUTE
15
                           Defendant.
16                                                      THIRTY-DAY DEADLINE

17

18           Plaintiff Wendy Weinle appealed defendant’s decision denying her application for Social

19   Security benefits by filing a complaint before this court on January 28, 2019. ECF No. 1. On

20   February 1 I issued a scheduling order, setting a deadline thirty days after service of the

21   administrative record for plaintiff (1) to serve defendant with her letter brief and (2) to file proof

22   of service. ECF No. 5, ¶ 3. Defendant filed the administrative record on July 24, 2019. ECF No.

23   9. Plaintiff has not filed a proof of service of her letter brief.

24           To manage the docket effectively, I impose deadlines on litigants and requires litigants to

25   meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, I may

26   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

27   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

28   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at
                                                          1
 1   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a

 2   duty to administer justice expeditiously and avoid needless burden for the parties. See

 3   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            I will give plaintiff the opportunity to explain why the court should not dismiss the case

 5   for her failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure to

 6   comply with a court order and will result in dismissal of this case. Accordingly, plaintiff must

 7   show cause within thirty days of the date of entry of this order why the court should not dismiss

 8   her case for failure to prosecute.

 9

10   IT IS SO ORDERED.
11

12   Dated:      October 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15
     No. 205
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
